UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 1, 2014 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-08504 UNIFIRST CORPORATION (Exact name of Registrant as Specified in Its Charter) Massachusetts 04-2103460 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 68 Jonspin Road, Wilmington, MA (Address of Principal Executive Offices) (Zip Code) (978) 658-8888 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ✔ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ✔ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ✔ Accelerated filer Smaller Reporting Company Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ✔ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of outstanding shares of UniFirst Corporation Common Stock and ClassB Common Stock at April 4, 2014 were 15,208,398 and 4,866,519, respectively. UniFirst Corporation Quarterly Report on Form10-Q For the Quarter ended March 1, 2014 Table of Contents Part I – FINANCIAL INFORMATION Item1 – Financial Statements Consolidated Statements of Income for the Thirteen and Twenty-sixWeeks endedMarch 1, 2014 andFebruary 23, 2013 Consolidated Statements of Comprehensive Income for the Thirteen and Twenty-sixWeeks endedMarch 1, 2014 andFebruary 23, 2013 Consolidated Balance Sheets as of March 1, 2014 and August 31, 2013 Consolidated Statements of Cash Flows for the Twenty-six Weeks ended March 1, 2014 and February 23, 2013 Notes to Consolidated Financial Statements Item2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations Item3 – Quantitative and Qualitative Disclosures About Market Risk Item4 – Controls and Procedures Part II – OTHER INFORMATION Item 1 – Legal Proceedings Item 1A – Risk Factors Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds Item 3 – Defaults Upon Senior Securities Item 4 –Mine Safety Disclosures Item 5 – Other Information Item6 – Exhibits Signatures Exhibit Index Certifications Ex-31.1 Section 302 Certification of CEO Ex-31.2 Section 302 Certification of CFO Ex-32.1 Section 906 Certification of CEO Ex-32.2 Section 906 Certification of CFO PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS UniFirst Corporation and Subsidiaries Consolidated Statements of Income (Unaudited) Thirteen weeks ended Twenty-six weeks ended (In thousands, except per share data) March 1, February 23, March 1, February 23, Revenues $ Operating expenses: Cost of revenues (1) Selling and administrative expenses (1) Depreciation and amortization Total operating expenses Income from operations Other (income) expense: Interest expense Interest income ) Exchange rate loss 2 38 Total other (income) expense ) Income before income taxes Provision for income taxes Net income $ Income per share – Basic: Common Stock $ Class B Common Stock $ Income per share – Diluted: Common Stock $ Income allocated to – Basic: Common Stock $ Class B Common Stock $ Income allocated to – Diluted: Common Stock $ Weighted average number of shares outstanding – Basic: Common Stock Class B Common Stock Weighted average number of shares outstanding – Diluted: Common Stock Dividends per share: Common Stock $ Class B Common Stock $ (1) Exclusive of depreciation on the Company’s property, plant and equipment and amortization of its intangible assets. The accompanying notes are an integral part of these Consolidated Financial Statements. UniFirst Corporation and Subsidiaries Consolidated Statements of Comprehensive Income (Unaudited) Thirteen weeks ended Twenty-six weeks ended (In thousands) March 1, February 23, March 1, February 23, Net Income $ Other comprehensive (loss) income, net of tax: Foreign currency translation adjustments ) Pension benefit liabilities, net (1) — — — 50 Other comprehensive (loss) income ) Comprehensive income (1) Net of less than $0.1 million of tax expense for the twenty-six weeks ended February 23, 2013. UniFirst Corporation and Subsidiaries Consolidated Balance Sheets (Unaudited) (In thousands, except share data) March 1, August 31, 2013(a) Assets Current Assets: Cash and cash equivalents $ $ Receivables, less reserves of $6,496 and $ 4,894, respectively Inventories Rental merchandise in service Prepaid and deferred income taxes — Prepaid expenses Total current assets Property, plant and equipment: Land, buildings and leasehold improvements Machinery and equipment Motor vehicles Total property, plant and equipment Less accumulated depreciation Total property, plant and equipment, net Goodwill Customer contracts, net Other intangible assets, net Deferred income taxes Other assets Total assets $ $ Liabilities and shareholders' equity Current liabilities: Loans payable and current maturities of long-term debt $ $ Accounts payable Accrued liabilities Accrued and deferred income taxes Total current liabilities Long-term liabilities: Long-term debt, net of current maturities Accrued liabilities Accrued and deferred income taxes Total long-term liabilities Commitments and contingencies (Note 9) Shareholders' equity: Preferred stock, $1.00 par value; 2,000,000 shares authorized; no shares issued and outstanding — — Common Stock, $0.10 par value; 30,000,000 shares authorized; 15,205,928 and 15,129,524 issued and outstanding as of March 1, 2014 and August 31, 2013, respectively Class B Common Stock, $0.10 par value; 20,000,000 shares authorized; 4,866,519 and 4,873,277 issued and outstanding as of March 1, 2014 and August 31, 2013, respectively Capital surplus Retained earnings Accumulated other comprehensive (loss) income ) Total shareholders' equity Total liabilities and shareholders’ equity $ $ (a) Derived from audited financial statements The accompanying notes are an integral part of these Consolidated Financial Statements. UniFirst Corporation and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Twenty-six weeks ended (In thousands) March 1, February 23, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation Amortization of intangible assets Amortization of deferred financing costs Share-based compensation Accretion on environmental contingencies Accretion on asset retirement obligations Deferred income taxes ) 77 Changes in assets and liabilities, net of acquisitions: Receivables ) ) Inventories Rental merchandise in service ) Prepaid expenses ) ) Accounts payable ) Accrued liabilities Prepaid and accrued income taxes ) Net cash provided by operating activities Cash flows from investing activities: Acquisition of businesses, net of cash acquired ) ) Capital expenditures ) ) Other ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from loans payable and long-term debt Payments on loans payable and long-term debt ) ) Proceeds from exercise of Common Stock options Payment of cash dividends ) ) Net cash (used in) provided by financing activities ) Effect of exchange rate changes ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these Consolidated Financial Statements . UniFirst Corporation and Subsidiaries Notes to Consolidated Financial Statements 1. Basis of Presentation These Consolidated Financial Statements of UniFirst Corporation (the “Company”) have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States (“US GAAP”) have been condensed or omitted pursuant to such rules and regulations; however, the Company believes that the information furnished reflects all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair statement of results for the interim period. It is suggested that these Consolidated Financial Statements be read in conjunction with the financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended August 31, 2013. There have been no material changes in the accounting policies followed by the Company during the current fiscal year. Results for an interim period are not indicative of any future interim periods or for an entire fiscal year. The Company has recorded certain immaterial classification adjustments to its August 31, 2013 balance sheet and February 23, 2013 statement of cash flows. These classification adjustments did not impact current or historical net income or shareholders’ equity. 2. Recent Accounting Pronouncements In February 2013, the Financial Accounting Standards Board (“FASB”) issued updated accounting guidance that improves the reporting of reclassifications out of accumulated other comprehensive income. The amendments in this updated guidance require an entity to report the effect of significant reclassifications out of accumulated other comprehensive income on the respective line items in net income if the amount being reclassified is required under US GAAP to be reclassified in its entirety to net income. For other amounts that are not required under US GAAP to be reclassified in their entirety to net income in the same reporting period, an entity is required to cross-reference other disclosures required under US GAAP that provide additional detail about those amounts. This guidance was effective for annual reporting periods, and any interim periods within those annual periods, that begin after December 15, 2012 and was to be applied prospectively, with early adoption permitted. The Company adopted this guidance on September 1, 2013 and the adoption did not have a material impact on its financial statements. In July 2013, the FASB issued updated accounting guidance on the presentation of unrecognized tax benefits. This update provides that an entity’s unrecognized tax benefits, or a portion of its unrecognized tax benefits, should be presented in its financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward, with one exception. That exception states that, to the extent a net operating loss carryforward, a similar tax loss, or a tax credit carryforward is not available at the reporting date under the tax law of the applicable jurisdiction to settle any additional income taxes that would result from the disallowance of a tax position, or the tax law of the applicable jurisdiction does not require the entity to use, and the entity does not intend to use, the deferred tax asset for such purpose, the unrecognized tax benefit should be presented in the financial statements as a liability and should not be combined with deferred tax assets. This guidance is effective for annual reporting periods, and any interim periods within those annual periods, that begin after December 15, 2013 and is to be applied prospectively, with early adoption permitted. The Company does not expect this guidance to have a material impact on its financial statements. 3. Business Acquisitions During the twenty-six weeks ended March 1, 2014, the Company completed two business acquisitions with an aggregate purchase price of approximately $0.7 million. The results of operations of these acquisitions have been included in the Company’s consolidated financial results since their respective acquisition dates. These acquisitions were not significant in relation to the Company’s consolidated financial results and, therefore, pro forma financial information has not been presented. 4. Fair Value Measurements US GAAPestablishes a framework for measuring fair value and establishes disclosure requirements about fair value measurements. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. The fair value hierarchy prescribed under US GAAP contains three levels as follows: Level1 – Quoted prices in active markets for identical assets or liabilities. Level2 – Observable inputs other than quoted prices included in Level1, such as quoted prices for similar assets and liabilities in active markets; quoted prices for identical or similar assets and liabilities in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level3 – Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. This includes certain pricing models, discounted cash flow methodologies and similar techniques that use significant unobservable inputs. All financial assets or liabilities that are measured at fair value on a recurring basis (at least annually) have been segregated into the most appropriate level within the fair value hierarchy based on the inputs used to determine the fair value at the measurement date.The assets or liabilities measured at fair value on a recurring basis are summarized in the tables below (in thousands): As of March 1, 2014 Level 1 Level 2 Level 3 Fair Value Assets: Cash equivalents $ $ — $ — $ Total $ $ — $ — $ As of August 31, 2013 Level 1 Level 2 Level 3 Fair Value Assets: Cash equivalents $ $ — $ — $ Total $ $ — $ — $ The Company’s cash equivalents listed above represents money market securities and are classified within Level 1 of the fair value hierarchy because they are valued using quoted market prices.The Company does not adjust the quoted market price for such financial instruments. 5. Employee Benefit Plans Defined Contribution Retirement Savings Plan The Company has a defined contribution retirement savings plan with a 401(k) feature for all eligible employees not under collective bargaining agreements. The Company matches a portion of the employee’s contribution and may make an additional contribution at its discretion. Contributions charged to expense under the plan for the thirteen weeks ended March 1, 2014 and February 23, 2013 were $4.1 million and $4.2 million, respectively. Contributions charged to expense under the plan for the twenty-six weeks ended March 1, 2014 and February 23, 2013 were $8.2 million and $8.5 million, respectively. Pension Plans and Supplemental Executive Retirement Plans The Company maintains an unfunded Supplemental Executive Retirement Plan for certain eligible employees of the Company, a non-contributory defined benefit pension plan covering union employees at one of its locations, and a frozen pension plan the Company assumed in connection with its acquisition of Textilease Corporation in fiscal 2004. The amount charged to expense related to these plans for the thirteen weeks ended March 1, 2014 and February 23, 2013 was $0.6 million for both periods. The amount charged to expense related to these plans for the twenty-six weeks ended March 1, 2014 and February 23, 2013 was $1.2 million for both periods. 6. Net Income Per Share The Company calculates net income per share in accordance with US GAAP, which requires the Company to allocate income to its unvested participating securities as part of its earnings per share (“EPS”) calculations. The following table sets forth the computation of basic earnings per share using the two-class method for amounts attributable to the Company’s shares of Common Stock and Class B Common Stock (in thousands, except per share data): Thirteen weeks ended Twenty-six weeks ended March 1, February 23, March 1, February 23, Net income $ Allocation of net income for Basic: Common Stock $ Class B Common Stock Unvested participating shares $ Weighted average number of shares for Basic: Common Stock Class B Common Stock Unvested participating shares Earnings per share for Basic: Common Stock $ Class B Common Stock $ The Company is required to calculate diluted EPS for Common Stock using the more dilutive of the following two methods: • The treasury stock method; or • The two-class method assuming a participating security is not exercised or converted. For the thirteen and twenty-six weeks ended March 1, 2014, the Company’s diluted EPS assumes the conversion of all vested Class B Common Stock into Common Stock and uses the two-class method for its unvested participating shares. The following table sets forth the computation of diluted earnings per share of Common Stock for the thirteen and twenty-six weeks ended March 1, 2014 as follows (in thousands, except per share data): Thirteen weeks ended March 1, 2014 Twenty-six weeks ended March 1, 2014 Earnings to Common Shareholders Common Shares EPS Earnings to Common Shareholders Common Shares EPS As reported - Basic $ $ 1.34 $ $ Add: effect of dilutive potential common shares Share-based awards — — Class B Common Stock Add: Undistributed earnings allocated to unvested participating shares — — Less: Undistributed earnings reallocated to unvested participating shares ) — ) — Diluted EPS – Common Stock $ $ 1.27 $ $ 2.98 Share-based awards that would result in the issuance of 3,836 shares of Common Stock were excluded from the calculation of diluted earnings per share for the thirteen weeks ended March 1, 2014 because they were anti-dilutive. Share-based awards that would result in the issuance of 770 shares of Common Stock were excluded from the calculation of diluted earnings per share for the twenty-six weeks ended March 1, 2014 because they were anti-dilutive. For the thirteen and twenty-six weeks ended February 23, 2013, the Company’s diluted EPS assumes the conversion of all vested Class B Common Stock into Common Stock and uses the two-class method for its unvested participating shares. The following table sets forth the computation of diluted earnings per share of Common Stock for the thirteen and twenty-six weeks ended February 23, 2013 as follows (in thousands, except per share data): Thirteen weeks ended February 23, 2013 Twenty-six weeks ended February 23, 2013 Earnings to Common Shareholders Common Shares EPS Earnings to Common Shareholders Common Shares EPS As reported - Basic $ $ 1.40 $ $ 3.02 Add: effect of dilutive potential common shares Share-based awards — — Class B Common Stock Add: Undistributed earnings allocated to unvested participating shares — — Less: Undistributed earnings reallocated to unvested participating shares ) — ) — Diluted EPS – Common Stock $ $ 1.33 $ $ 2.86 Share-based awards that would result in the issuance of 13,983 shares of Common Stock were excluded from the calculation of diluted earnings per share for the thirteen weeks ended February 23, 2013 because they were anti-dilutive. There were no share-based awards that were excluded from the calculation of diluted earnings per share for the twenty-six weeks ended February 23, 2013 because they were anti-dilutive. 7. Inventories Inventories are stated at the lower of cost or market value, net of any reserve for excess and obsolete inventory. Judgments and estimates are used in determining the likelihood that new goods on hand can be sold to customers or used in rental operations. Historical inventory usage and current revenue trends are considered in estimating both excess and obsolete inventories. If actual product demand and market conditions are less favorable than those projected by management, additional inventory write-downs may be required. The Company uses the first-in, first-out (“FIFO”) method to value its inventories. The components of inventory as of March 1, 2014 and August 31, 2013 were as follows (in thousands): March 1, August 31, Raw materials $ $ Work in process Finished goods Total inventories $ $ 8. Asset Retirement Obligations The Company recognizes asset retirement obligations in the period in which they are incurred if a reasonable estimate of fair value can be made. The associated asset retirement costs are capitalized as part of the carrying amount of the long-lived asset. The Company continues to depreciate, on a straight-line basis, the amount added to property, plant and equipment and recognizes accretion expense in connection with the discounted liability over the various remaining lives which range from approximately seven to thirty years. A reconciliation of the Company’s asset retirement liability is as follows (in thousands): March 1, 2013 Beginning balance as of August 31, 2013 $ Accretion expense Ending balance as of March 1, 2014 $ Asset retirement obligations are included in long-term accrued liabilities in the accompanying Consolidated Balance Sheet. 9. Commitments and Contingencies The Company and its operations are subject to various federal, state and local laws and regulations governing, among other things, air emissions, wastewater discharges, and the generation, handling, storage, transportation, treatment and disposal of hazardous waste and other substances. In particular, industrial laundries use and must dispose of detergent waste water and other residues, and, in the past used perchloroethylene and other dry cleaning solvents. The Company is attentive to the environmental concerns surrounding the disposal of these materials and has, through the years, taken measures to avoid their improper disposal. In the past, the Company has settled, or contributed to the settlement of, actions or claims brought against the Company relating to the disposal of hazardous materials and there can be no assurance that the Company will not have to expend material amounts to remediate the consequences of any such disposal in the future. US GAAP requires that a liability for contingencies be recorded when it is probable that a liability has been incurred and the amount of the liability can be reasonably estimated. Significant judgment is required to determine the existence of a liability, as well as the amount to be recorded. The Company regularly consults with attorneys and outside consultants in its consideration of the relevant facts and circumstances before recording a contingent liability. Changes in enacted laws, regulatory orders or decrees, management’s estimates of costs, insurance proceeds, participation by other parties, the timing of payments and the input of outside consultants and attorneys based on changing legal or factual circumstances could have a material impact on the amounts recorded for environmental and other contingent liabilities. Under environmental laws, an owner or lessee of real estate may be liable for the costs of removal or remediation of certain hazardous or toxic substances located on, or in, or emanating from, such property, as well as related costs of investigation and property damage. Such laws often impose liability without regard to whether the owner or lessee knew of, or was responsible for the presence of such hazardous or toxic substances. There can be no assurances that acquired or leased locations have been operated in compliance with environmental laws and regulations or that future uses or conditions will not result in the imposition of liability upon the Company under such laws or expose the Company to third-party actions such as tort suits. The Company continues to address environmental conditions under terms of consent orders or otherwise negotiated with the applicable environmental authorities with respect to sites located in or related to Woburn, Massachusetts, Somerville, Massachusetts, Springfield, Massachusetts, Uvalde, Texas, Stockton, California, three sites related to former operations in Williamstown, Vermont, as well as sites located in Goldsboro, North Carolina, Wilmington, North Carolina and Landover, Maryland. The Company has accrued certain costs related to the sites described above as it has been determined that the costs are probable and can be reasonably estimated. The Company has potential exposure related to an additional parcel of land (the "Central Area") related to the Woburn, Massachusetts site discussed above. Currently, the consent decree for the Woburn site does not define or require any remediation work in the Central Area. The United States Environmental Protection Agency (the "EPA") has provided the Company and other signatories to the consent decree with comments on the design and implementation of groundwater and soil remedies at the Woburn site and investigation of environmental conditions in the Central Area. The Company, and other signatories, have implemented and proposed to do additional work at the Woburn site but many of the EPA’s comments remain to be resolved. The Company has accrued costs to perform certain work responsive to EPA's comments. The Company has implemented mitigation measures and continues to monitor environmental conditions at the Somerville, Massachusetts site. The Company also expects to incur monitoring and mitigation costs associated with the planned construction of a transit station in the area. In addition, the Company has received notices of violations from Region 1 of the EPA under the Clean Air Act alleging that the Company failed to obtain certain permits necessary with respect to the laundering of soiled towels at seven New England facilities. The Company has obtained, or is in the process of obtaining, the permits in question. The Company is negotiating with Region 1 of the EPA concerning potential penalties that may be imposed against the Company in connection with these seven New England facilities. In the event that the EPA expands this enforcement initiative beyond Region 1, this could materially adversely affect the Company’s results of operations and financial condition. The Company routinely reviews and evaluates sites that may require remediation and monitoring and determines its estimated costs based on various estimates and assumptions. These estimates are developed using its internal sources or by third party environmental engineers or other service providers. Internally developed estimates are based on: • Management’s judgment and experience in remediating and monitoring the Company’s sites; • Information available from regulatory agencies as to costs of remediation and monitoring; • The number, financial resources and relative degree of responsibility of other potentially responsible parties (PRPs) who may be liable for remediation and monitoring of a specific site; and • The typical allocation of costs among PRPs. There is usually a range of reasonable estimates of the costs associated with each site. In accordance with US GAAP, the Company’s accruals reflect the amount within the range that it believes is the best estimate or the low end of a range of estimates if no point within the range is a better estimate. Where it believes that both the amount of a particular liability and the timing of the payments are reliably determinable, the Company adjusts the cost in current dollars using a rate of 3% for inflation until the time of expected payment and discounts the cost to present value using current risk-free interest rates. As of March 1, 2014, the risk-free interest rates utilized by the Company ranged from 2.7% to 3.6%. For environmental liabilities that have been discounted, the Company includes interest accretion, based on the effective interest method, in selling and administrative expenses on the Consolidated Statements of Income. The changes to the Company’s environmental liabilities for the twenty-six weeks ended March 1, 2014 are as follows (in thousands): March 1, 2014 Beginning balance as of August 31, 2013 $ Payments made for which reserves had been provided ) Insurance proceeds received Interest accretion Revision in estimates ) Change in discount rates Balance as of March 1, 2014 $ Anticipated payments and insurance proceeds of currently identified environmental remediation liabilities as of March 1, 2014, for the next five fiscal years and thereafter, as measured in current dollars, are reflected below. (In thousands) Thereafter Total Estimated costs – current dollars $ Estimated insurance proceeds — ) Net anticipated costs $ Effect of inflation Effect of discounting ) Balance as of March 1, 2014 $ Estimated insurance proceeds are primarily received from an annuity received as part of a legal settlement with an insurance company. Annual proceeds of approximately $
